office_of_chief_counsel internal_revenue_service memorandum number release date cc intl br1 scano-136792-03 -------------- uil to paula a martin acting chief partnerships trusts international section date date s cas sp pp p from w edward williams senior technical reviewer subject branch associate chief_counsel intl virgin islands bureau of internal revenue bir cover over residency issue this memorandum is in response to your request for advice dated for purposes of revising the internal_revenue_manual according to your request during the processing of virgin islands vi coverovers by the philadelphia accounts management center pamc there are instances where information on returns submitted by the bir indicates that certain taxpayers are not bona_fide residents of the vi issues whether the irs should decline to coverover net tax collections attributable to individuals who may not be residents of the vi and the returns forwarded back to the bir with the issue clearly identified alternatively whether the pamc should process the coverover even though the bona_fide residency is in question and then send a copy of the return along with pamc comments to the bir and request that the bir verify the bona_fide residency of the taxpayer in instances where a return was filed with and processed by the irs prior to receipt of a return for that taxpayer to be covered over the cover over return causes a duplicate filing condition would the initial filing constitute the filer to be a united_states taxpayer and the page cc intl br1 scano-136792-03 pamc would therefore not cover over the return or should the issue of residency be forwarded to the bir as in above whether the pamc should allow all virgin islands coverovers as submitted by the bir without addressing the bona_fide residency issue even if residency is deemed questionable conclusions under sec_7654 and sec_932 the irs is only authorized to cover over to the bir taxes withheld on bona_fide residents of the virgin islands therefore returns with questionable bona_fide residence issues should not be covered over to the bir however these income_tax returns should not be sent to the bir for a determination of the residency issue rather the irs should resolve the issue since a u s citizen or resident who improperly claims to be a vi resident must report and pay tax on worldwide income to the irs under sec_7651 all administrative provisions in title_26 relating to assessment and collection of tax including the authority to issues summonses apply in the u s virgin islands normal irs procedures for selecting returns taxpayers for examination including irs resource considerations should apply to these situations as above where it is questionable that an individual is a bona_fide_resident of the virgin islands the return should be examined under normal irs audit procedures the appropriate irs examination office may resolve the residency issue as above the issue of residency should be resolved by the irs examination office with jurisdiction over the individual under normal irs procedures used to select returns for examination under sec_7654 and sec_932 in cases where there is an issue of whether the individual is a bona_fide_resident of the virgin islands the irs may examine a return or taxpayer under normal procedures used to select returns for examination analysis the virgin islands organic act imposes the income_tax sections of the internal_revenue_code as well as necessary procedural sections as the local income_tax law of the virgin islands the income-tax laws in force in the united_states of america and those which may hereafter be enacted shall be held to be likewise in force in the cc intl br1 scano-136792-03 page virgin islands of the united_states except that the proceeds of such taxes shall be paid into the treasuries of said islands u s c sec_1397 see also chase manhattan bank n s v government of the virgin islands bureau of internal revenue 300_f3d_320 3d cir discussing the rules of construction of the virgin islands mirror code sec_7654 coordination of united_states and certain possession individual income taxes provides as follows the net collection_of_taxes imposed by chapter for each taxable_year with respect to an individual to whom sec_931 or sec_932 applies shall be covered into the treasury of the specified_possession of which such individual is a bona_fide_resident emphasis added sec_931 describes the tax_liability of bona_fide residents of guam american samoa and the northern mariana islands sec_932 describes the tax_liability of bona_fide residents of the virgin islands sec_932 provides that an individual who is a bona_fide_resident of the virgin islands at the close of the taxable_year must file a single tax_return with the bir in the virgin islands this return must report the individual’s worldwide income sec_932 an individual who is a bona_fide_resident of the virgin islands at the close of the tax_year satisfies his or her united_states income_tax_liability if on the return filed with the bir such individual reports income from all sources identifies the source of each item shown and fully pays his tax_liability referred to in sec_934 to the virgin islands with respect to such income sec_932 thus the united_states imposes a residual tax_liability on vi residents in the event they do not pay tax to the vi on their worldwide income both sec_7654 and sec_932 were substantially amended by the tax_reform_act_of_1986 p l 1986_3_cb_1 a1986 tra the house report that accompanies the tra provides the following an individual qualifying as a bona_fide virgin islands resident as of the last day of the taxable_year will pay tax to the virgin islands under the mirror system on his or her worldwide income he or she will have no final tax the regulations under sec_7654 have not been amended to reflect the changes made by the tax_reform_act_of_1986 p l 1986_3_cb_1 a1986 tra sec_934 provides that taxes imposed by the virgin islands mirror code shall not be reduced or remitted by any law enacted in the virgin islands with an exception in b for vi source income or income effectively connected with the conduct_of_a_trade_or_business within the virgin islands cc intl br1 scano-136792-03 page liability for such year to the united_states as long as he or she identifies the source of each item_of_income on the return any taxes withheld and deposited in the united_states from payments to such an individual and any estimated_tax payments properly made by such an individual to the united_states will be covered over to the virgin islands treasury and will be credited against the individual’s virgin islands tax_liability a virgin islands resident deriving gross_income from sources outside the virgin islands will list all items of such income on an attachment to his or her virgin islands return_information contained on these attachments will be compiled by the virgin islands bureau of internal revenue and transmitted to the internal_revenue_service to facilitate enforcement assistance h_rep_no 1986_3_cb_2 pincite emphasis added therefore it is clear from both the statute and the legislative_history that the irs is only authorized to cover over to the bir taxes withheld on bona_fide residents of the virgin islands the united_states does not cover over to the bir income taxes collected by the united_states attributable to individuals who are not bona_fide residents of the virgin islands sec_932 provides that individuals who are u s citizens or stateside residents other than those who were bona_fide residents of the virgin islands at the close of the taxable_year and who have income derived from sources in the virgin islands or income effectively connected to a trade_or_business in the virgin islands must file an income_tax return with both the virgin islands and the united_states each individual to whom this subsection applies for the taxable_year shall file his income_tax return for the taxable_year with both the united_states and the virgin islands sec_932 both income_tax returns must report the individual’s worldwide income sec_932 non-vi residents must pay an applicable_percentage of their income taxes to the bir the applicable_percentage is defined as the percentage which virgin_islands_adjusted_gross_income bears to adjusted_gross_income sec_932 virgin_islands_adjusted_gross_income is defined as adjusted_gross_income determined by taking into account only income derived from sources within the virgin islands and deductions properly apportioned or allocable thereto sec_932 non-vi residents are permitted to take a tax_credit in the united_states for taxes paid to the bir under sec_932 sec_932 where a non-vi resident has income from sources in the virgin islands or income effectively connected with a business in the virgin islands such an individual calculates the cc intl br1 scano-136792-03 applicable_percentage using form_8689 allocation of individual income_tax to the virgin islands form_8689 is attached to both copies of the individual’s form_1040 the instructions accompanying form_8689 explicitly state that in the case of non-vi residents the united_states will not pay excess taxes it collects to the bir page amounts overpaid to the united_states will not be applied to the amount you owe to the virgin islands similarly amounts overpaid to the virgin islands will not be applied to the amount you owe to the united_states therefore where there is a question concerning an individual’s bona_fide residence in the virgin islands the irs is not authorized to coverover taxes to the bir the irs has jurisdiction to issue a summons under sec_7602 in a case where there are doubts concerning the individual’s residency in the virgin islands a u s citizen or resident who improperly claims to be a vi resident is subject_to a u s tax_deficiency sec_7651 provides the applicability of administrative provisions to the possessions in cases where u s tax_liability is at issue all provisions of the laws of the united_states applicable to the assessment and collection of any_tax imposed by this title or of any other liability arising under this title including penalties shall in respect of such tax or liability extend to and be applicable in any possession_of_the_united_states in the same manner and to the same extent as if such possession were a state and as if the term united_states when used in a geographical sense included such possession therefore if information calls into question an individual’s claim of being a bona_fide_resident in the virgin islands the irs should determine whether the individual is a resident of the virgin islands pursuant to the normal procedures used by the irs to select taxpayers returns for examination in a case where the bir asserts that the individual is a resident of the vi and the irs also asserts that the same individual is a stateside u s resident double_taxation may arise because both authorities would be asserting primary taxing jurisdiction in such a case the implementation agreement between the united_states and the virgin islands signed date agreement directs the competent_authorities to agree upon the facts and circumstances necessary to achieve consistent application of the tax laws of the respective governments see paragraph of the agreement the determination of residency of a particular taxpayer is specifically listed as an example of what the competent_authorities may consult together to endeavor to agree upon cc intl br1 scano-136792-03 if you have any questions concerning this matter please feel free to contact either myself or -----------------------of my staff at --------------------- page
